Per Curiam.

A judgment in favor of the plaintiff was reversed by this court in June, 1900. 32 Misc. Rep. 718.
The evidence upon the present trial is substantially the same that was presented then, except that on this trial the plaintiff herself did not testify. The action is in replevin for certain household furniture claimed to have been sold by plaintiff’s mother to defendant, and of which plaintiff asserts ownership.
*798The evidence as to her ownership is very hazy and most unsatisfactory. Even if some of it belonged to her she allowed her mother to exercise dominion over it, and can scarcely have been ignorant of the transaction between her mother and the defendant. It was attempted to be shown that the mother expressly exempted the goods from the sale to the defendant, but the documentary evidence in the case made strongly against this contention, and the efforts of the witness to explain away her receipts and bill of sale were not convincing. On the whole, we are of opinion that the case was rightly decided. •
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.